department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n all tax years contact person contact number identification_number form required to be filed employer_identification_number number release date se t eo ra t uil date date dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not organized exclusively for exempt purposes because your articles of incorporation do not limit your purposes to those within sec_501 of the code you have failed to establish that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code you did not describe your proposed activities in sufficient detail to show that you will engage primarily in activities which accomplish an exempt_purpose described in sec_501 you have failed to establish that your activities will serve a public rather than a private interest finally you have failed to establish that your net_earnings will not inure to the benefit of private shareholders or individuals because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n date date legend x or you dear ------------- contact person identification_number contact number uil c employer_identification_number the industry providing consumer credit counseling and credit repair has changed over we have considered your application_for recognition of exemption from federal_income_tax the past years in the irs began a wide-ranging study of organizations offering credit counseling debt-management and credit repair services under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you were organized as a nonprofit public benefit corporation under the laws of your state to assist consumers who suffer from adverse credit in the improvement of their credit rating and in securing extensions of credit articles of incorporation in your application you further explain the correction of individual consumers’ credit history is achieved through a detailed analysis of the various items included in a credit report and specific challenges of inappropriate items based on applicable state and federal laws in correspondence of date you maintain that we do not do ‘credit repair ’ we verify and dispute items that are inaccurately reported the average item that can be removed takes months to do so your website states ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------- although you do not describe your service as credit repair the credit repair organizations act supra defines credit repair organizations as any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of i improving any consumer’s credit record credit history or credit rating this describes your services accurately according to your procedures your clients contact you you do not conduct any all of your revenue is derived from fees charged to consumers a schedule of fees that telemarketing or solicitation on average your employees spend minuets sic speaking with a client before they sign up once they sing sic up our customer service representative calls them to welcome them to our service gives them a password so they can access their information on the website and letting them know what to expect you only provide one type of service your employees do not give any alternatives or advice correspondence of date you submitted with your correspondence of date shows that you charge dollar_figure------- to a couple who earns between dollar_figure--------- and dollar_figure--------- per year to a couple that earns more than dollar_figure--------- you charge dollar_figure------ the schedule of fees states that you do not charge anything to people earning less than dollar_figure--------- per year however you have not provided evidence of how many if any clients you have served for free clients pay in advance of the service the client pays us directly right up front we do not do the work and receive payment after the broker closes the loan correspondence dated date there is a mention of sliding scale of fees on your website but no specifics and you confirmed that you do not supply your customers with any material explaining your fees correspondence of date you do not solicit or receive donations nor do you intend to initiate fundraising in the future you anticipate revenues of dollar_figure----------- or more per year your two incorporators now serve as your president and vice-president and are your highest paid employees each earning dollar_figure--------- per year two other board members have outside businesses that depend upon clients obtaining credit and thus could benefit from your operations one works at a mortgage company processing mortgage loans applications and the other is a car salesman clients are referred to you by mortgage brokers your only source of clients you communicate with the mortgage brokers in person and through your website we do presentations at mortgage broker group meetings offices and events that brokers hang out at a broker page on your website indicates the pitch that you make it promotes your service to brokers as a secret weapon to dominate the sub-prime market it tells mortgage brokers that they can dominate the subprime market it alleges that there is no reason that a loan officer or mortgage broker should not take advantage of our service to acquire two or more loans per month than they have in their current pipeline the site further promises a future enhancement to allow brokers and loan officers to track the progress of their clients who are using x to resolve credit issues webpages attached to your correspondence of date law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and certain other enumerated purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt exclusively for one or more exempt purposes only if its articles of organization sec_1_501_c_3_-1 of the regulations provides that an organization is organized sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded sec_1_501_c_3_-1 of the regulations provides that an organization is not operated as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations requires an applicant organization to show in 70_tc_352 the court found that a in 302_f2d_934 ct_cl in 326_us_279 sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged as well as the advancement of education the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from one carried out by a university the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and also services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose however it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and therefore the organization was not entitled to exemption corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but commercial the court found that the corporation failed to demonstrate that its services were not in competition with commercial businesses in addition the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees the court held that a vegetarian restaurant and health foods store that adhered to the in easter house v u s ct_cl aff’d 846_f2d_78 fed cir the court in 950_f2d_365 7th cir aff’g 70_tc_352 in 283_fsupp2d_58 d d c the court principles of the seventh day adventist church was not operated exclusively for exempt religious purposes but rather for a substantial commercial purpose the court examined the method of operations to infer the purposes although the organization catered to the dietary restrictions of the church its primary activities were managing a restaurant and health food store operated in competition with commercial entities charging competitive prices set by formulas common in the retail food business and using commercial promotional methods concluded that the foundation was operated for a substantial non-exempt purpose it based this conclusion on the manner in which the organization managed a conference center among the major factors courts have considered in assessing commerciality are competition with for- profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations thus the court looked at the business methods of the organization as a method of inferring whether its purpose was to serve the public or whether there was a substantial non-exempt purpose of operating a business for profit see sec_1_501_c_3_-1 of the regulations the credit repair organizations act croa u s c section et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c section 1679b sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer’s credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c section 1679a the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j rationale unless it shows that it is organized and operated exclusively for charitable educational or other exempt purposes and that it is not operated for a substantial non-exempt purpose and does not serve private purposes you have failed to establish that you are both organized and operated exclusively for exempt purposes you do not serve a charitable_class or educate the public or counsel individuals rather you have the substantial non-exempt purpose of operating a an organization cannot be recognized as exempt under sec_501 of the code the conflicting provisions in your articles of incorporation indicate that you are not an organization will only be regarded as operated exclusively for exempt purposes if it commercial credit repair business in addition your operations provide significant private benefit to individuals and exhibit a significant risk of inurement organized exclusively for exempt purposes article iv states that you are organized and operated exclusively for charitable purposes within the meaning of sec_501 however article ii states that the specific purpose of the corporation is to assist consumers who suffer from adverse credit in the improvement of their credit rating and in securing extensions of credit helping consumers to improve credit ratings and obtain loans are not exempt purposes therefore your articles violate sec_1_501_c_3_-1 of the regulations in two ways they do not limit your purposes to exempt ones and they expressly empower you to engage in activities that are not in furtherance of exempt purposes the general statement of charitable purposes is insufficient to overcome the express statement of non-exempt purposes engages primarily in activities that accomplish one or more of the purposes specified in sec_501 of the code a number of courts have examined nonprofit_organizations conducting businesses to determine whether the business was conducted for an exempt_purpose or for a commercial and thus non-exempt purpose see b s w group easter house living faith and airlie foundation supra competition with for-profit organizations conducting the same business is an important characteristic that the courts used to identify commercial purpose it is clear that you consider credit repair services as your competitors because you explain on your website why your methods are superior to other credit repair services another factor relied upon by courts is use of commercial promotion by the organization claiming exempt status your website consists of short explanations of your activities and the exhortation to sign me up it serves no purpose apart from commercial promotion however the promotion may be an indirect one aimed at mortgage brokers according to your explanation all of your clients are referred to you by mortgage brokers these are professionals in a commercial enterprise who will indirectly benefit from your efforts for their clients this is another commercial method of promoting your business furthermore your application states that field representatives are used for first contacts statewide there is no further explanation but we presume that this refers to mortgage brokers with whom you have ongoing relationships your services are advertised on the internet and available to all you do not restrict them to a charitable_class your employees do not provide education in the form of explanations of alternatives counseling or advice you do not conduct public education through seminars the schedule of fees that you provided was on a blank page neither that schedule nor anything else in the file supports your assertion that these are the fees that you charge you have provided no evidence that you have performed services without fees for individuals and families who earn less than dollar_figure----------per year set high enough to cover all of your costs you do not currently receive donations or grants and you do not have a fundraising program to solicit them in the future the court in b s w group found similar factors pivotal in that case like a for-profit business all of your revenue comes from very substantial fees they are your activities provide significant private benefit to the unrelated mortgage brokers who your application_for exempt status actually serves a commercial purpose the credit repair organizations act supra forbids for-profit corporations from collecting fees before performing credit repair services your activities fit the definition of credit repair you charge fees in advance which would be illegal if you were a for-profit enterprise as an exempt_organization you can continue to collect large fees in advance of service in order to be recognized as exempt from federal_income_tax an organization must meet standards in addition to operating for exempt purposes the organization may not allow any of its assets to inure to private persons your corporate structure creates a risk of inurement of your five-member board two members are highly compensated employees and two are professionals in a position to benefit from your activities the remaining person appears to be independent but does not have any professional experience with credit you do not owe any accounting to an outside body such as a grantor thus there is no check upon the compensation that the officer-employees pay themselves or upon any other use they might make of your resources additional inurement may be provided to the two directors who may benefit from your activities in their outside employment refer clients to you the page on your website addressed to mortgage brokers discusses how they will benefit from referring clients to you it even includes calculations of the number of additional loans and therefore commissions that a broker might obtain it also mentions a planned feature of your operations intended to assist the mortgage brokers in keeping track of their clients who are using your services purposes and your operations pose a high risk of inurement and private benefit accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service you have the right to protest this ruling if you believe it is incorrect to protest you should if you do not protest this ruling in a timely manner it will be considered by the internal you are not organized for exempt purposes you operate for non-exempt commercial if you decide to protest this ruling your protest statement should be sent to the address in the event this ruling becomes final it will be made available for public inspection under if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice internal_revenue_service te_ge se t eo ra t constitution ave n w pe- washington d c lois g lerner director exempt_organizations rulings agreements sincerely
